EDWARDS, Judge.
Defendant, Henry Williams, was charged by bill of information with aggravated arson. Following a trial by jury, he was found guilty of simple arson where damages amount to $500.00 or more. The trial judge sentenced defendant to three and one-half years at hard labor, with credit for time served. Defendant appeals, alleging that the sentence is excessive.
ERROR PATENT
The applicable penalty provision for simple arson (R.S. 14:52) requires the imposition of both a fine and imprisonment. However, the record reveals that the trial judge gave no consideration to the levying of a fine. As no fine was imposed in this case, the trial court’s sentence is illegal and must be vacated. State v. Napoli, 428 So.2d 957 (La.App. 1st Cir.1983); see also State v. Telsee, 425 So.2d 1251 (La.1983). This error is one patent on the face of the record and may be noted ex propio motu under La.C. Cr.P. art. 920(2). State v. Delaney, 359 So.2d 976 (La.1978).
Accordingly, this matter is remanded to the trial court for resentencing in accordance with law. La.C.Cr.P. art. 882, 916(3).
SENTENCE VACATED AND REMANDED.